Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s 6/27/2022 amendment.
Claims 2, 3, 5, and 11-20 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Further regarding claim 8, the recitation “the fresh water outlet” (line 16) lacks antecedent basis, where it is unclear if “the fresh water outlet” (claim 8, line 16) refers to the “fresh water tangential outlet” (claim 8, lines 3-4), the “fresh water outlet [vortex reducer]” (claim 8, line 12), or another separate and distinct outlet.  For examination purposes it is assumed that “the fresh water outlet” is in reference to the “fresh water tangential outlet” (e.g. claim 8, lines 2-3).
Claims 9 and 10 are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wadkinson (US 4,228,848), and further in view of Thompson et al. (US 5,740,857) and Glass (US 2015/0107806).
Regarding claim 1, Wadkinson discloses a heat exchanging device (12) for exchanging heat from a first fluid at a first inlet temperature to a second fluid at a second inlet temperature lower than the first inlet temperature, the heat exchanging device comprising:
A first conduit (See passage for first fluid 118) for conveying the first fluid through gravity flow in a first downward flow direction from a first fluid inlet (84) at an upper end of the first conduit to a first fluid outlet (96) at a lower end of the first conduit (i.e. dependent upon orientation, where merely rotating the heat exchanging device of Wadkinson such that elements 86 and 94 are aligned along a vertical axis with element 86 above element 94 reads on the claimed invention) (Figure 1 and Col. 3, lines 42-52),
The first conduit including a double wall construction with an inner wall (24) and outer wall (22), the outer wall positioned concentrically radially outwardly from the inner wall and abutting thereto defining a plurality of leak channels (82) there between (Figures 1-2), the leak channels extending along the first conduit in the first downward flow direction towards the lower end of the first conduit (i.e. dependent upon orientation as noted above) (Figure 2),
A second conduit (See passage for second fluid 116) for conveying the second fluid in a second upward flow direction opposite to the first downward flow direction (i.e. dependent upon orientation as noted above) (Figure 2 and Col. 2, line 48 to Col. 3, line 3), the second conduit defined by an outer surface (34) of the outer wall (i.e. 22) of the first conduit (i.e. the passage for first fluid 118) and an inner surface (102) of an external tube (40) concentrically radially outwardly fixed from the outer wall of the first conduit (Figures 1-2), where the second fluid is conveyed under pressure (Figure 1: See pump 68) in the second upward flow direction (i.e. dependent upon orientation as noted above) while in thermal contact with the first fluid through the double wall of the first conduit to transfer heat from the first fluid to the second fluid (Col. 2, line 48 to Col. 3, line 3),
Where any second fluid breaching the inner wall without necessarily breaching the outer wall, and, any first fluid breaching the outer wall without necessarily breaching the inner wall, results in leak fluid, constituted by any second fluid that has breached the inner wall or any first fluid that has breached the outer wall, entering one or more of the plurality of leak channels and being conveyed in the one or more of the plurality of leak channels by gravity in the first downward direction (i.e. dependent upon orientation as noted above) axially beyond the second conduit to facilitate detection of the leak fluid (Figures 1-2 and Col. 3, lines 14-41: The heat exchanging device is configured to detect leakage of either the first and second fluids).
However, Wadkinson does not explicitly teach or disclose the first fluid as a waste water fluid and the second fluid as a fresh water fluid.
Thompson et al. teaches a heat exchanging device (Heat exchanger of Figure 2) for exchanging heat from a waste water fluid (Figure 1: See waste liquid disposal) at a first inlet temperature to a fresh water fluid (Figure 1: See potable water supply) at a second inlet temperature, lower than the first inlet temperature (Col. 5, line 45 to Col. 6, line 16, see also Col. 1, lines 14-40), the heat exchanging device comprising: a first conduit (defined by 34) for conveying the waste water fluid through gravity flow (Col. 9, lines 15-16) in a first downward flow direction from a waste water fluid inlet (84) at an upper end of the first conduit to a waste water fluid outlet (96) at a lower end of the first conduit (Figures 1 and 5), and a second conduit (defined by 43) for conveying the fresh water fluid in a second upward flow direction (i.e. opposing gravity flow) (Figures 1, 5, and Col. 9, lines 15-16) opposite to the first downward flow direction (i.e. dependent upon orientation as noted above) (Figure 2), where heat is transferred from the waste water fluid to the fresh water fluid (Abstract).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the heat exchanger as disclosed by Wadkinson to exchange heat between a waste water fluid and a fresh water fluid as taught by Thompson et al. to improve thermal efficiency of a heat transfer system by recovering some degree of waste heat that would otherwise be discharged to ambient as waste (i.e. recovering thermal energy).
Wadkinson further discloses the inner wall is formed of a first metal inner pipe and the outer wall is formed of a second metal outer pipe (Col. 1, lines 36-62: Elements 20, 22, 24 each comprise metal), where the first metal inner pipe and the second metal outer pipe are selected to be thermally conductive (Col. 1, lines 36-62: Elements 20, 22, 24 are in thermal contact with each other), where a plurality of grooves (Figure 2 and Col. 4, lines 21-35: Defined by spaces between protrusions 106) are made on an outer surface of the first metal inner pipe such that when the outer surface of the first metal inner pipe is fixed in abutting relation to the inner surface of the second metal outer pipe the plurality of grooves on the outer surface of the first inner pipe and the abutting inner surface of the second metal outer pipe define the plurality of leak channels (Figure 2 and Col. 4, lines 21-35: The leak channels are defined by grooves made on either an outer surface of the first metal inner pipe or and inner surface of the second metal outer pipe),
Where Wadkinson further discloses: Where the first metal inner pipe forming the inner wall defines a drain waste vent pipe with the plurality of grooves extending along the outer surface thereof such that the grooves on the outer surface of the drain waste vent pipe and the abutting inner surface of the second metal outer pipe define the plurality of leak channels (Figure 2 and Col. 4, lines 21-35: The leak channels are defined by grooves on either an outer surface of the first metal inner pipe or and inner surface of the second metal outer pipe),
Where the first metal inner pipe forming the inner wall extends axially below (i.e. dependent upon orientation as noted above) the external tube of the second conduit to facilitate connection of the drain waste vent pipe to a plumbing system (Figure 2: The first metal inner pipe has a length that extends beyond a length of the external tube), and Where the second metal outer pipe forming the outer wall and the plurality of leak channels terminate axially below (i.e. dependent upon orientation as noted above) the external tube of the second conduit in the first downward flow direction to expose the leak channels (e.g. see element 70) permitting detection of the leak fluid (Figure 2 and Col. 3, lines 14-41: The second metal outer pipe has a length that extends beyond a length of the external tube).
While Wadkinson discloses that the first metal inner pipe and the second metal outer pipe comprise metal (Col. 1, lines 36-62: Elements 20, 22, 24 each comprise metal), Wadkinson does not explicitly teach or disclose that the first metal inner pipe and the second metal outer pipe comprise copper.
Glass teaches a heat exchanging device, comprising: at least one tube, where the at least one tube comprises copper (Paragraph 23).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the pipes as disclosed by Wadkinson from materials as taught by Glass to improve heat transfer efficiency of a heat transfer system by forming pipes that convey heat transfer fluids from materials having exceptional thermal conductivity.  Note: It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 4, Wadkinson as modified by Thompson discloses a heat exchanging device for exchanging heat from a waste water fluid to a fresh water fluid as discussed above, where Wadkinson further discloses the plurality of leak channels extend longitudinally along the first conduit (Col. 1, lines 36-43).  While Wadkinson discloses that the plurality of leak channels are spaced along the circumference of the first conduit with a spacing (Figure 2) and that the plurality of grooves having a depth (Figure 2) such that when the first metal inner pipe is fixed in abutting relation to the second metal outer pipe the outer surface of the inner pipe and the abutting inner surface of the outer pipe define the plurality of leak channels therebetween (Figure 2), Wadkinson does not explicitly teach or disclose leak channel spacing.
Wadkinson does, however, disclose that the thicknesses and spacing of fins (e.g. 100, 106, and 112) as well as the thicknesses and radial spacing of tubular elements (e.g. 22, 24, 26) are determined and governed by well-known thermodynamic and hydrodynamic considerations (Col. 4, lines 7-20).  Therefore, the spacing of leak channels is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that decreasing leak channel spacing results in increased thermal transfer between the first metal inner pipe and the second metal outer pipe. Therefore, since the general conditions of the claim, i.e. that leak channel spacing is variable, were disclosed in the prior art by Wadkinson, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to configure the leak channels as disclosed by Wadkinson with a spacing of less than 0.5 inches to improve a heat transfer capacity of a heat exchanging device by increasing thermal contact between concentrically nested pipes.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Further, Wadkinson does not explicitly teach or disclose leak channel depth.
Wadkinson does, however, disclose that the thicknesses and spacing of fins (e.g. 100, 106, and 112) as well as the thicknesses and radial spacing of tubular elements (e.g. 22, 24, 26) are determined and governed by well-known thermodynamic and hydrodynamic considerations (Col. 4, lines 7-20).  Therefore, the depth of leak channels is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that increasing leak channel depth results in increased cross-sectional area of leak channels (and therefore reduced pressure drop through the leak channels). Therefore, since the general conditions of the claim, i.e. that leak channel depth is variable, were disclosed in the prior art by Wadkinson, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to configure the leak channels as disclosed by Wadkinson with depth of about one half an average thickness of the first metal pipe to improve a capability of a leak detection device to detect leaking fluid by minimizing a flow resistance of leaking fluid within leak channels.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 6, Wadkinson as modified by Thompson discloses a heat exchanging device for exchanging heat from a waste water fluid to a fresh water fluid as discussed above, where Wadkinson further discloses the plurality of grooves are made on an outer surface of the drain waste valve pipe (Figure 2 and Col. 4, lines 21-35: The leak channels are defined by grooves on either an outer surface of the first metal inner pipe or and inner surface of the second metal outer pipe).
While Wadkinson discloses leak channels, Wadkinson does not explicitly teach or disclose leak channel spacing.
Wadkinson does, however, disclose that the thicknesses and spacing of fins (e.g. 100, 106, and 112) as well as the thicknesses and radial spacing of tubular elements (e.g. 22, 24, 26) are determined and governed by well-known thermodynamic and hydrodynamic considerations (Col. 4, lines 7-20).  Therefore, the spacing of leak channels is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that decreasing leak channel spacing results in increased thermal transfer between the first metal inner pipe and the second metal outer pipe. Therefore, since the general conditions of the claim, i.e. that leak channel spacing is variable, were disclosed in the prior art by Wadkinson, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to configure the leak channels as disclosed by Wadkinson with a spacing of less than 0.2 inches such that there are about 15 grooves along circumference per inch to improve a heat transfer capacity of a heat exchanging device by increasing thermal contact between concentrically nested pipes.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Further, while Wadkinson discloses drain waste vent pipes, Wadkinson does not explicitly teach or disclose drain waste vent pipe diameter.
Wadkinson does, however, disclose that the thicknesses and spacing of fins (e.g. 100, 106, and 112) as well as the thicknesses and radial spacing (i.e. diameter) of tubular elements (e.g. 22, 24, 26) are determined and governed by well-known thermodynamic and hydrodynamic considerations (Col. 4, lines 7-20).  Therefore, the diameter of tubular elements is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that increasing tubular element diameter results in an increased mass flow rate through a heat exchanger (i.e. increased heat transfer capacity). Therefore, since the general conditions of the claim, i.e. that drain waste vent pipe diameter is variable, were disclosed in the prior art by Wadkinson, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to configure the drain waste vent pipe as disclosed by Wadkinson with a diameter between 2 and 4 inches to improve a heat transfer capacity of a heat exchanging device by increasing a mass flow rate of a heat transfer fluid through a heat exchanger.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 7, Wadkinson as modified by Thompson discloses a heat exchanging device for exchanging heat from a waste water fluid to a fresh water fluid as discussed above, where Wadkinson further discloses the first conduit extends substantially longitudinally vertically from the upper end of the first conduit to the lower end of the first conduit to facilitate gravity flow of the first fluid in the first conduit and gravity flow of the leak fluid in the leak channels (i.e. dependent upon orientation as noted above) (Figure 2), and where the external tube of the second conduit is fixed a predetermined distance from the outer wall of the first conduit to facilitate thermal contact of the second fluid with the first fluid while the second fluid is conveyed within the second conduit and the first fluid is being conveyed in the first conduit (Figure 2).
Regarding claim 8, Wadkinson as modified by Thompson discloses a heat exchanging device for exchanging heat from a waste water fluid to a fresh water fluid as discussed above, where Wadkinson further discloses:
A first tangential inlet for receiving the first fluid (Figure 2: See line 64) and a first tangential outlet (Figure 2: See line 58) for expelling the first fluid (Figure 2),
A first inlet vortex inducer (38) defining an inlet fluid cavity (28) in fluid communication with a first end of the second conduit (Figure 2: See location where 38 and 20 connect) and the first tangential inlet (Figure 2: See location where 38 and 64 connect), the first tangential inlet extending substantially tangentially from a circumference of the first inlet vortex inducer and tangentially directing the first fluid under pressure from the first tangential inlet to the first end of the second conduit formed by the inner surface of the external tube and the outer surface of the outer wall of the first conduit (Figures 1 and 2), and
A first outlet vortex reducer (36) defining an outlet fluid cavity (26) in fluid communication with a second end of the second conduit (Figure 2: See location where 36 and 20 connect), the second end longitudinally opposed to the first end (Figure 2) for receiving the first fluid from the second end of the second conduit and expelling the first fluid substantially tangentially to a circumference of the first outlet vortex reducer to the first tangential outlet (Figure 2).
While it is suggestive that Wadkinson discloses the fresh water inlet vortex inducer and the fresh water outlet vortex reducer as having substantially cylindrical shape (Figures 1-2), Wadkinson does not explicitly teach or disclose the fresh water inlet vortex inducer and the fresh water outlet vortex reducer as having substantially cylindrical shape.
Thompson et al. teaches a heat exchanging device for exchanging heat from a waste water fluid (Figure 1: See waste liquid disposal) at a first inlet temperature to a fresh water fluid (Figure 1: See potable water supply) at a second inlet temperature, lower than the first inlet temperature (Col. 5, line 45 to Col. 6, line 16, see also Col. 1, lines 14-40), the heat exchanging device comprising at least: a first conduit (defined by 34) for conveying the waste water fluid (Col. 9, lines 15-16), a second conduit (defined by 43) for conveying the fresh water fluid (Col. 9, lines 15-16), a fresh water inlet (54) for receiving the fresh water fluid (Figure 5), a fresh water outlet (57) for expelling the fresh water fluid (Figure 5), a fresh water inlet vortex inducer (55) having a substantially cylindrical shape (Figures 2 and 5) and defining an inlet fluid cavity in fluid communication with a first end of the second conduit and the fresh water inlet (Figure 5), and a fresh water outlet vortex reducer (58) having a substantially cylindrical shape (Figures 2 and 5) and defining an outlet fluid cavity in fluid communication with a second end of the second conduit and the fresh water outlet (Figure 5).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the inlet and outlet vortex inducers as disclosed by Wadkinson with substantially cylindrical shape as taught by Thompson et al. to improve heat transfer efficiency of a heat transfer system by forming fluid handing elements from shapes that minimize pressure drop of flowing fluids (i.e. forming fluid handling elements from rounded shapes with a minimal corners capable of generating flow vortices).  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.
Note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitations “vortex inducer” (line 4) and “vortex reducer” (line 11) constitute functional limitations, there being no differentiating structure recited.
Regarding claim 9, Wadkinson as modified by Thompson discloses a heat exchanging device for exchanging heat from a second fluid to a first fluid as discussed above, where Wadkinson further discloses:
Where the first inlet vortex inducer includes a first connection (Figure 2: See connection between 20 and 38) and a second connection (32) on opposite sides of the inlet fluid cavity (Figure 2),
The first connection being adapted to connect the first inlet vortex inducer to the external tube at the first end of the second conduit (Figure 2), and
The second connection being adapted to connect the first inlet vortex inducer to the outer surface of the outer wall of the first conduit axially near the second outlet (Figure 2) such that the inlet fluid cavity extends longitudinally along the outer wall of the first conduit from the first connection to the second connection (Figure 2), and
Where the first outlet vortex reducer includes a first connection (Figure 2: See connection between 20 and 36) and a second connection (30) on opposite sides of the outlet fluid cavity (Figure 2),
The first connection being adapted to connect the first outlet vortex reducer to the external tube at the second end of the second conduit (Figure 2), and
The second connection being adapted to connect the first outlet vortex reducer to the outer surface of the outer wall of the first conduit axially near the second inlet (Figure 2) such that the outlet fluid cavity extends longitudinally along the outer wall of the first conduit from the first connection to the second connection (Figure 2).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wadkinson (US 4,228,848), Thompson et al. (US 5,740,857), and Glass (US 2015/0107806), and further in view of Cosby (US 2012/0318483) and MacKelvie (US 2017/0167804).
Regarding claim 10, Wadkinson as modified by Thompson discloses a heat exchanging device for exchanging heat from a waste water fluid to a fresh water fluid as discussed above, where Wadkinson further discloses: a baffle system located within the second conduit and extending from the fresh water inlet vortex inducer to the fresh water outlet vortex reducer (100) (Figures 1-2), the baffle system including a plurality of longitudinal bars (i.e. 100) within the second conduit from the first end of the second conduit to the second end of the second conduit and between the outer surface of the outer wall of the first conduit and the inner wall of the external tube (Figures 1-2).  However, Wadkinson does not explicitly teach or disclose the baffle system as comprising interleaved elements.
Cosby (Figure 5 for example) teaches a heat exchanging device (10), comprising at least: a first conduit (Defined by interior of 12) and a second conduit (defined by a space between 12 and 18), and a baffle system (29), where the baffle system is located within the second conduit and extending from a fresh water inlet vortex inducer (e.g. 20) to a fresh water outlet vortex reducer (e.g. 22), where the baffle system has a plurality of interleaved elements forming a cylindrical mesh with the elements alternatingly connected to each other to form a zig-zag flow path longitudinally within the second conduit from a first end of the second conduit to a second end of the second conduit (Figure 5 and Paragraphs 81-83: The baffle system is defined by a plurality of spiral or non-spiral wire strands that are woven together and fills the space defined by the second conduit, see also Figure 1 for example).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the baffle system as disclosed by Wadkinson in the form of a woven cylindrical mesh as taught by Cosby to improve heat transfer efficiency of a heat transfer system by enhancing turbulent flow of a fluid flowing within a second conduit (Paragraphs 81-83 of Cosby).
Further, while Wadkinson as modified by Cosby discloses a heat exchanging device comprising a baffle system form of a woven cylindrical mesh, and while Wadkinson as modified by Cosby acknowledges that the baffle system may have spirals of wire or non-spiral wound wire that fills the space defined by the second conduit (Paragraph 83 of Cosby), Wadkinson as modified by Cosby does not explicitly teach or disclose the baffle system as including cylindrical hoops and longitudinal bars (i.e. a baffle system including circumferential and longitudinal elements).
MacKelvie teaches a heat exchanging device (100), comprising at least: a first conduit (Defined by interior of 14) and a second conduit (defined by a space between 1 and 14), and a baffle system (200), where the baffle system is located within the second conduit and extending from a fresh water inlet vortex inducer (e.g. 10) to a fresh water outlet vortex reducer (e.g. 11), where the baffle system has a plurality of interleaved cylindrical hoops and longitudinal bars forming a cylindrical mesh with the hoops alternatingly connected to radially outer and inner surfaces of the longitudinal bars to form a zig-zag flow path longitudinally within the second conduit from the first end of the second conduit to the second end of the second conduit (Figures 16-17 and Paragraphs 68-69, see also Figure 1: The baffle system is defined by a first plurality of hoop-like wire elements that extend circumferentially about the second conduit that are interwoven with a second plurality of bar-like wire elements that extend longitudinally within the second conduit).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the woven cylindrical mesh as disclosed by Wadkinson as modified by Cosby in the form of interwoven hoops and bars as taught by MacKelvie to improve heat transfer efficiency of a heat transfer system by enhancing turbulent flow of a fluid flowing within a second conduit (Paragraphs 68-69 of MacKelvie).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wadkinson (US 4,228,848), Thompson et al. (US 5,740,857), and Glass (US 2015/0107806), and further in view of Blum (US 4,529,033).
Regarding claim 21, Wadkinson as modified by Thompson and Glass discloses a heat exchanging device for exchanging heat from a waste water fluid to a fresh water fluid including a first metal inner pipe comprising DWV copper pipe as discussed above.  While Wadkinson discloses that termination of the second metal outer pipe forming the outer wall (i.e. 22) exposes the leak channels (i.e. 82) and permits the leak fluid emanating from the leak channels to be detected in a space defined by walls of the  second metal outer pipe and the first metal inner pipe (i.e. 24) (Figure 1 and Col. 3, lines 14-41: Leaks forming between 22 and 24 are detected at element 74 or 76), Wadkinson does not explicitly teach or disclose that the leak fluid emanating from the leak channels to be detected on the outer surface of the first metal inner pipe.
Blum teaches a heat exchanging device for exchanging heat from between a first fluid and a second fluid, including: a first inner pipe (200), a second outer pipe (204), and a plurality of leak channels (210), where termination of the second outer pipe forming an outer wall exposes the leak channels and permits a leaking fluid emanating from the leak channels to be directed on an outer surface of the first inner pipe (Figure 2 and Col. 3, line 53 to Col. 4, line 2: Leakage is detected by merely observing fluid emanating from the leak channels onto an outer surface of the first inner pipe).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to replace the leak detection means as disclosed by Wadkinson with the leak detection means as taught by Blum to reduce heat exchanging device manufacturing costs by eliminating unnecessary components since such a modification would amount to a mere omission of an element (i.e. simplifying the heat exchanging device by omission of leak detection means 72, 74, 76, 78).  Note: It has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.

















Response to Arguments
Regarding the statements on page 8, lines 2-8:
Applicant’s statements regarding the amended application are noted.
Regarding the arguments on page 8, line 10 to page 9, line 5:
With exception to claim 8, applicant’s amendment overcomes the 35 USC rejections of record.  Namely, and to clarify the 35 USC 112 rejection of claim 8 above, it is noted that the claim recites a “fresh water tangential outlet” (claim 8, lines 3-4) and a “fresh water outlet [vortex reducer]” (claim 8, line 12).  Since the claim recites plural distinct fresh water outlets, it is unclear if “the fresh water outlet” (line 16) refers to the “fresh water tangential outlet” (claim 8, lines 3-4), the “fresh water outlet [vortex reducer]” (claim 8, line 12), or another separate and distinct outlet.  
Regarding the statements on page 9, line 7 to page 10, line 13:
Applicant’s statements regarding the grounds of rejection in the 3/25/2022 Office action and previous claims 1, 3, and 5 as they pertain to amended claim 1 are noted.
Regarding the arguments on page 10, line 14 to page 12, line 8:
Applicant alleges that the cited art does not teach or disclose the claimed invention in that Wadkinson requires a leaking fluid to pass through leak passages 82, into a manifold 52, out through an outlet 70, into a pipe 72 and then be detected.  Whereas, the instant invention requires a leaking fluid to flow through leak passages by gravity in a downward direction axially beyond the second conduit to facilitate detection of the leak fluid.  Applicant's arguments have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., leak channels exposed/open to atmosphere) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant also alleges that Wadkinson does not teach or disclose “to expose the leak channel permitting detection of the leak fluid” as recited in amended claim 1.  Applicant's arguments have been fully considered but they are not persuasive.
It is asserted that Wadkinson does indeed disclose “to expose the leak channel permitting detection of the leak fluid” as recited in amended claim 1 in that Wadkinson discloses leak channels (82) that are open/exposed to leak detection means (72, 74, 76, 78) (Figure 2 and Col. 3, lines 14-41).  The instant claims do not appear to specify the manner in which the recited leak channels are “exposed to permit detection of a leak fluid,” only that the channels are exposed in a manner permitting leak detection.
Regarding the arguments on page 12, lines 9-19:
Applicant alleges that the combination of Wadkinson and Thompson would not be operable since Thompson teaches that waste liquid cannot be pressurized.  Applicant's arguments have been fully considered but they are not persuasive.
While Thompson does indeed disclose that waste liquid cannot be pressurized (Col. 1, line 67 to col. 2, line 1 of Thompson), applicant is reminded that the instant claims are directed to “a heat exchanging device” (i.e. a heat exchanger, not a heat exchanging system) and that the rejection of record is based upon the combination of Wadkinson and Thompson.
Specifically, and as noted in the 35 USC 103 rejections above, Wadkinson discloses each and every limitation of the claimed invention including a heat exchanging device (12), comprising at least: a first conduit (See passage for first fluid 118) for conveying the first fluid (Figure 2 and Col. 4, lines 36-53) and a second conduit (See passage for second fluid 116) for conveying the second fluid (Figure 2 and Col. 4, lines 36-53), except for the first fluid as a waste water fluid and the second fluid as a fresh water fluid.
Thompson remedies Wadkinson in that Thompson teaches also discloses a heat exchanging device, comprising at least: a first conduit (defined by 34) for conveying a first fluid (Col. 9, lines 15-16) and a second conduit (defined by 43) for conveying a second fluid (Col. 9, lines 15-16), where the first fluid comprises waste water and the second fluid comprises fresh water (Col. 9, lines 15-16).  Merely replacing one known heat transfer fluid for another known heat transfer fluid is obvious based upon the current record.
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987), there being no differentiating structure recited.  In the instant case, the instant heat exchanging device is structurally indistinguishable from the claimed invention, the only difference being particular heat exchange fluids configured to flow through the respective heat exchange devices.
Further, the office action does not suggest configuring the system of Wadkinson to exchange heat between waste water fluid and a fresh water fluid as alleged.  Rather, the office action suggests configuring the heat exchanger (emphasis added) as disclosed by Wadkinson to exchange heat between a waste water fluid and a fresh water fluid as taught by Thompson et al (See page 9, lines 20-23 of the 3/25/2022 Office Action).
However, and in light of the entire disclosures of Wadkinson and Thompson, one having ordinary skill in the art would recognize that waste water cannot be compressed based on the teaching of Thompson, and therefore either (i) omit pump(s) when adapting the system of Wadkinson to handle the fluids disclosed by Thompson or (ii) merely replace the heat exchanger of Thompson with the heat exchanger of Wadkinson.
Regarding the arguments on page 12, line 20 to page 13, line 10:
Applicant alleges that the combination of Wadkinson is not combinable with Thompson in that Thompson does not teach or disclose leakage.  Applicant's arguments have been fully considered but they are not persuasive.
Thompson is not relied upon to teach leak detection as this is already disclosed by Wadkinson, where there does not appear to be any evidence on the record that Thompson teaches against leak detection, only that the heat exchanger of Thompson is designed to against leakage (Col. 13, lines 6-13 of Thompson).
Further, and in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the instant case, and as discussed above (See “Regarding the arguments on page 12, lines 9-19”), the rejection of record is based upon the combination of Wadkinson and Thompson, where Wadkinson discloses each and every limitation of the claimed invention including a heat exchanging device, comprising at least: a first conduit (See passage for first fluid 118) for conveying the first fluid (Figure 2 and Col. 4, lines 36-53), a second conduit (See passage for second fluid 116) for conveying the second fluid (Figure 2 and Col. 4, lines 36-53), and a plurality of leak channels (82) except for the first fluid as a waste water fluid and the second fluid as a fresh water fluid.
Thompson remedies Wadkinson in that Thompson teaches also discloses a heat exchanging device, comprising at least: a first conduit (defined by 34) for conveying a first fluid (Col. 9, lines 15-16) and a second conduit (defined by 43) for conveying a second fluid (Col. 9, lines 15-16), where the first fluid comprises waste water and the second fluid comprises fresh water (Col. 9, lines 15-16).  Merely replacing one known heat transfer fluid for another known heat transfer fluid is obvious based upon the current record.
Regarding the arguments on page 13, line 11 to page 14, line 28:
Applicant alleges that Wadkinson does not teach or disclose amended claim 1 in that Wadkinson does not teach or disclose grooves.  Applicant's arguments have been fully considered but they are not persuasive.
It is asserted that Wadkinson does indeed disclose “grooves” as recited in amended claim 1 in that Wadkinson clearly depicts and discloses a plurality of grooves (Figure 2 and Col. 4, lines 21-35: Defined by spaces between protrusions 106) that are made on an outer surface of the first metal inner pipe such that when the outer surface of the first metal inner pipe is fixed in abutting relation to the inner surface of the second metal outer pipe the plurality of grooves on the outer surface of the first inner pipe and the abutting inner surface of the second metal outer pipe define the plurality of leak channels (Figure 2 and Col. 4, lines 21-35: The leak channels are defined by grooves on either an outer surface of the first metal inner pipe or and inner surface of the second metal outer pipe).
Regarding the arguments on page 14, line 29 to page 15, line 10:
Applicant alleges that Wadkinson and Thompson do not teach or disclose the advantages of a plurality of grooves as recited in amended claim 1.  Applicant's arguments have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., more easily installed) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Note, however that such a recitation would amount to functional language, there being no distinguishing structure recited in the claims.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.
Regarding the arguments on page 15, line 11 to page 16, line 7:
Applicant alleges that the claimed invention as recited in amended claim 1 as a whole would not be obvious in view of Wadkinson and Thompson.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above.
Further, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Regarding the arguments on page 16, lines 8-13:
Applicant alleges that there is no indication that the cited art operate by gravity alone.  Applicant's arguments have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., operation by gravity alone) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant also alleges that Wadkinson cannot be combined with Thompson.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above.
Regarding the arguments on page 16, lines 14-20:
Applicant alleges that amended claim 1 is allowable for the reasons as discussed above.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above.
Regarding the arguments on page 16, line 21 to page 17, line 2:
Applicant’s arguments have been considered but are moot in view of new grounds of rejection as necessitated by applicant’s amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763